                  Case 2:21-mj-30308-DUTY ECF No. 1, PageID.1
                                               AUSA:              Filed 06/23/21 Telephone:
                                                       Susan E. Fairchild          Page 1 (313)
                                                                                            of 3 226-9577
AO 91 (Rev. ) Criminal Complaint             Officer:                 Hector Rivera                Telephone: (313) 394-5458

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                 Eastern District of Michigan

United States of America
   v.                                                                 Case: 2:21−mj−30308
Manuel Antonio CALDERON                                               Assigned To : Unassigned
                                                                      Assign. Date : 6/23/2021
                                                                      CMP: USA v CALDERON (MAW)




                                                    CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  May 25, 2021                  in the county of            Oakland          in the
        Eastern          District of       Michigan          , the defendant(s) violated:
                   Code Section                                             Offense Description
Title 8, United States Code, Section 1326(a)            Unlawful Re-entry after Removal from the United States




          This criminal complaint is based on these facts:
On or about May 25, 2021, in the Eastern District of Michigan, Southern Division, Manuel Antonio CALDERON, an alien from El
Salvador was found in the United States after having been denied admission, excluded, deported, and removed therefrom on or about
January 25, 2010, at or near Alexandria, LA and not having obtained the express consent of the Attorney General of the United States
or the Secretary of Homeland Security to re-apply for admission thereto; in violation of Title 8, United States Code, Section 1326 (a).




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                                       Hector Rivera, Deportation Officer
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

           June 23, 2021
Date:                                                                                          Judge’s signature

City and state: Detroit, MI                                           Elizabeth Stafford, United States Magistrate Judge
                                                                                             Printed name and title
   Case 2:21-mj-30308-DUTY ECF No. 1, PageID.2 Filed 06/23/21 Page 2 of 3




                                    AFFIDAVIT

I, Hector Rivera, declare the following under penalty of perjury:

   1. I am a Deportation Officer employed with Immigration and Customs
      Enforcement (ICE) of the United States Department of Homeland Security,
      having served with ICE since February 2007. The facts set forth herein are
      based upon my personal knowledge as well as information provided by other
      law enforcement officers and record checks of law enforcement databases. I
      have also reviewed relevant immigration records and system automated data
      relating to Miguel Antonio CALDERON, which reveal the following:

   2. Miguel Antonio CALDERON is a forty-eight-year-old citizen and a native of
      El Salvador who last entered the United States on an unknown date, at an
      unknown place, without inspection by the U.S. Department of Homeland
      Security.

   3. On June 2, 1999, the former Immigration and Naturalization Service (INS) in
      Douglas, AZ served CALDERON with form I-862, Notice to Appear. On June
      28, 1999, an Immigration Judge (IJ) in Los Angeles, California ordered
      CALDERON removed to El Salvador. On October 21, 2009, the Detroit ICE
      Fugitive Operations team encountered CALDERON at or near Pontiac,
      Michigan and processed him as a final order of removal. On December 8,
      2009, an IJ denied CALDERON's motion to reopen. On January 25, 2010, ICE
      removed CALDERON to El Salvador at New Orleans, Louisiana.

   4. On or about May 25, 2021, an ICE officer encountered CALDERON housed
      at the Oakland County Jail pending sexual assault charges. According to
      system checks, CALDERON was determined to be a foreign national from El
      Salvador presently and without legal documentation to reside or remain in the
      United States. The Detroit ICE Duty Officer lodged an I-247A detainer for
      CALDERON.

   5. On June 12, 2021, CALDERON was released on bond from the Oakland
      County Jail on the pending criminal sexual assault charges. On June 14, 2021,
      the Detroit ICE team transported CALDERON to Detroit ICE field office and
      served him with a Notice of Intent/ Decision to Reinstate prior order form. ICE
      searched his fingerprints in the ICE/FBI systems resulting in a positive match
   Case 2:21-mj-30308-DUTY ECF No. 1, PageID.3 Filed 06/23/21 Page 3 of 3




      for Manuel Antonio CALDERON, DOB: XX/XX/1972, AXX XXX 542, a
      previously removed alien.

   6. The aforementioned detention was an administrative, non-criminal action
      made pursuant to the authority found in sections 1357, 1225, 1226, and/or
      1231 of Title 8, United States Code to arrest and detain any non-citizen
      entering or attempting to enter the United States, or any non-citizen present in
      the United States, who is reasonably believed to be in violation of any law or
      regulation regulating the admission, exclusion, expulsion, or removal of non-
      citizens.

   7. On June 14, 2021, ICE officers reviewed immigration file records and
      Department of Homeland Security electronic records, which revealed that
      Miguel Antonio CALDERON, AXXX XXX 542, did not obtain the express
      consent of the Attorney General or the Secretary of the Department of
      Homeland Security to reapply for admission to the United States.

   8. Based on the above information, I believe there is probable cause to conclude
      that Miguel Antonio CALDERON, is an alien who was found in or reentered
      the United States after deportation or removal, without the express permission
      from the Attorney General of the United States or from the Secretary of the
      Department of Homeland Security, all in violation of Title 8, United States
      Code, Section 1326(a).


                                        __________________________________
                                              ________________
                                         Hectorr Rivera
                                                 Rivera, Deportatio
                                                         Deportation Officer
                                         Immigration and Customs Enforcement


Sworn to before me and signed in my
presence and/or by reliable electronic means.
                                       me


Elizabeeth Stafford
Elizabeth
United States Magistrate Judge
